 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   CHARLES WARD,                           ) Case No. CV 18-10790 JFW(JC)
                                             )
12                        Petitioner,        )
                                             )
13                 v.                        ) JUDGMENT
                                             )
14                                           )
     BOEING, Warden,                         )
15                                           )
                                             )
16                    Respondent.            )
     ______________________________          )
17
18        Pursuant to this Court’s Order Dismissing Petition for Writ of Habeas
19 Corpus and Action without Prejudice, IT IS ADJUDGED that the Petition for Writ
20 of Habeas Corpus and this action are dismissed without prejudice.
21
22        DATED: _________________________
                 January 4, 2019
23
24                                 _______________________________________
25                                 HONORABLE JOHN F. WALTER
                                   UNITED STATES DISTRICT JUDGE
26
27
28
